Citation Nr: 1522375	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  14-28 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES
 
1.  Entitlement to an effective date earlier than November 28, 2000 for an award of service connection for a chronic lumbar strain.

2.  What evaluation is warranted for a chronic lumbar strain, evaluated as 10 percent disabling from November 28, 2000.
 
 
REPRESENTATION
 
Appellant represented by:  Robert Chisolm, Attorney
 
 
ATTORNEY FOR THE BOARD
 
Siobhan Brogdon, Counsel
 
 

INTRODUCTION
 
The Veteran served on active duty from April 1951 to January 1953.
 
This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from an October 2011 rating decision of the VA Regional Office in Los Angeles, California that granted entitlement to service connection for a chronic lumbar strain, effective November 28, 2000.  The appellant claims entitlement to a higher initial rating and an earlier effective date.
 
In August 2014 correspondence the Veteran, through his representative, claimed entitlement to an earlier effective date for a total rating based on unemployability due to service-connected disability and special monthly compensation.  These matters are referred to the RO for appropriate consideration.
 
Following review of the record, the issue of entitlement to an initial rating in excess of 10 percent for a chronic lumbar strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).
 
 
FINDINGS OF FACT
 
1.  The Board declined to reopen a claim of entitlement to service connection for a lumbar spine disability in December 1997.  The Veteran did not perfect a timely appeal, hence, the Board's decision is final.  
 
2.  Subsequent to the December 1997 denial, an informal claim of entitlement to service connection a back disorder was received on December 15, 1998.  

3.  In August 1999 correspondence, the Veteran was advised that he needed to submit new and material evidence but he failed to do so within one year of that correspondence, and hence the December 15, 1998 claim was abandoned.

4.  The Veteran did not submit new and material evidence to reopen his claim of entitlement to service connection for a back disorder earlier than November 28, 2000.  Indeed, the March 2009 Board decision which determined that new and material evidence had been submitted relied on evidence dated in January 2006 to reopen the claim.

 
CONCLUSION OF LAW
 
The December 1997 Board decision is final; the criteria to establish entitlement to service connection for a lumbar spine stain were not met prior to November 28, 2000.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.158, 3.400 (2014).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  However, as service connection, an initial rating, and an initial effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).
 
VA has also fulfilled its duty to assist the Veteran to substantiate the claim of entitlement to an earlier effective date as warranted by law.  There is no evidence that additional development is in order before the claim may be addressed.  For the reasons discussed below, the Board finds that the evidence of record is adequate to adjudicate the claim on the merits.
 
Pertinent law and regulations
 
Generally, the effective date for an evaluation and award of a compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) ; 38 C.F.R. § 3.400 .
 
A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p) (2014).  The applicable statutory and regulatory provisions require that VA look to all communications from a Veteran which may be interpreted as applications or claims - formal and informal - for benefits. See 38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a) (2014).
 
Factual Background
 
VA denied an original claim of entitlement to service connection for a back disorder in a July 1984 rating decision.  The Veteran did not appeal that determination and it became final.  38 U.S.C.A. § 7105 (West 2014).  He attempted to reopen the claim in an informal writing received in September 1993.  On December 5, 1997, the Board declined to reopen the claim.   As the Veteran did not appeal that decision in a timely manner, the Board's decision is also final.  38 U.S.C.A. § 7104 (West 2014).

Following the Board's 1997 decision, correspondence was received on December 15, 1998 in which the Veteran wrote that he disagreed with a VA determination made as to his back, and submitted clinical records in support thereof.  He again argued that service connection should be granted for a back disorder in several subsequent pieces of correspondence.  In July 1999, the Board rendered a decision on a different issue, and referred the claim whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for a back disorder to the RO.   In August 1999, the RO notified the Veteran that he needed to submit new and material evidence for the claim to be reopened.  

In a letter received in November 28, 2000, the Veteran requested to reopen his claim of entitlement to service connection for back strain.  The claim to reopen was granted by the Board in March 2009, and following a VA examination and after securing a clinical opinion an October 2011 rating action granted service connection for a chronic lumbar strain, effective November 28, 2000, and assigned a 10 percent rating.  The Board's March 2009 decision to reopen relied upon evidence dated in January 2006, i.e., evidence dated long after the current effective date.
 
Legal Analysis
 
The appellant argues that he is entitled to an effective date earlier than November 28, 2000 for service connection of lumbar spine disability.  After careful review of the evidence, the Board finds that the preponderance of the evidence is against entitlement to an earlier effective date.
 
In this instance, entitlement to service connection for a back disorder was denied in a July 1984 rating decision, and that a claim to reopen that issue was denied by the Board in a December 5, 1997 decision.  In the absence of timely appeals, those decisions are final.  38 U.S.C.A. §§ 7104, 7105.

On December 15, 1998, the appellant submitted correspondence filing, in essence,  a new claim to reopen the issue of entitlement to service connection for a back disorder.   Significantly, while VA advised the Veteran in August 1999 that he needed to submit new and material evidence to have the claim reopened, that evidence was not submitted any earlier than November 2000.  Indeed, a careful reading of the case shows that the evidence that the March 2009 Board relied upon to reopen this claim dates from no earlier than January 2006.  Hence, there is no basis for to assign an earlier effective date.  In this regard, it must be noted that 38 C.F.R. § 3.158 provides that except as provided in 38 C.F.R. § 3.652 (2014), where evidence requested in connection with a claim to reopen is not furnished within one year after the date of request, the claim will be considered abandoned.  After the expiration of one year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, compensation based on such evidence shall commence not earlier than the date of filing the new claim.  

Here, the Veteran filed a claim to reopen in December 1998.  Significantly, he was advised in August 1999 that he needed to submit new and material evidence.  The RO found that the appellant failed to do so prior to November 28, 2000, and the evidence strongly suggests that new and material evidence was not dated until January 2006.  Given these facts, the Board finds that the appellant abandoned his December 1998 claim, and that the preponderance of the evidence is against entitlement to a service connection for a chronic lumbar strain prior to November 28, 2000.

The appeal is denied.

 
ORDER
 
Entitlement to effective date prior to November 28, 2000 for a grant of entitlement to service connection for a lumbar strain is denied.
 
 
REMAND
 
The Board finds that further development is warranted with respect to the claim of entitlement to a higher initial rating for a chronic lumbar strain.  
 
The Veteran asserts that the symptoms associated with his chronic lumbar strain are more severely disabling than reflected by the currently assigned disability rating and warrant a higher rating.  
 
Here, the record discloses that the Veteran's lumbar spine was last examined for VA compensation purposes in May 2009.  The United States Court of Appeals for Veterans Claims (Court) has held that when the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  As such, the appellant will be afforded a VA examination to evaluate the current nature and extent of his low back strain.
 
Additionally, the record indicates that the appellant has received VA outpatient treatment for multiple disorders, including the back.  The most recent pertinent VA records date through March 2007.  As there is potential notice of the existence of additional VA records, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, VA records dating from April 2007 through the present should be requested and associated with the claims folder or the electronic record.  
 
Accordingly, the case is REMANDED for the following actions:
 
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
 
1.  Request the Veteran's VA outpatient records dating from April 2007 through the present.  Associate all records received with the claims folder, Virtual VA file, or VBMS file.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, the Veteran must also be scheduled for appropriate an VA examination to determine the nature and extent of his lumbar strain.  The claims folder and access to Virtual VA and VBMS files must be made available to the examiner.  All appropriate tests and studies must be conducted and clinical findings should be reported.  The examiner must address the nature of any limitation of lumbar motion due to the lumbar strain and specifically state whether there is any additional limitation of function due to or caused by fatigue, pain, weakness, lack of endurance or incoordination.  The examiner must provide well supported opinion as to the functional effects of the Veteran's lumbar strain alone on his ability to secure and maintain gainful employment since 2000.   If the examiner determines that the appellant suffers from a low back disorder other than a lumbar strain the examiner must carefully differentiate any pathology due to any disorder other than the lumbar strain.  If the varying pathologies cannot be differentiated the examiner must so state and explain why. 

3.  After taking any further development deemed appropriate, the RO should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the appellant and his representative must be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


